Exhibit 10.1
EXECUTION VERSION








NRG RPV HOLDCO 1 LLC

AMENDMENT NO. 1 TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, dated as of March 1, 2016 (this “Amendment”), is made and entered
into by and between NRG YIELD RPV HOLDING LLC, a Delaware limited liability
company (“NRG Yield RPV”), as a Class A Member, and NRG RESIDENTIAL SOLAR
SOLUTIONS LLC, a Delaware limited liability company (“NRG RSS”), as a Class B
Member.
RECITALS
A.    NRG Yield RPV and NRG RSS are the owners of 100% of the Class A Interests
and Class B Interests, respectively, of NRG RPV HOLDCO 1 LLC, a Delaware limited
liability company (the “Company”), and are Members of the Company pursuant to
that certain Amended and Restated Limited Liability Company Agreement, dated
April 9, 2015 (the “A&R LLC Agreement”). Capitalized terms used but not
otherwise defined in this Amendment shall have the respective meanings specified
in the A&R LLC Agreement.
B.    The Members have agreed to amend the A&R LLC Agreement in accordance with
Section 13.7 thereof to set forth certain agreements between the Members as set
forth below.
NOW, THEREFORE, in consideration of the premises and the mutual undertakings
contained herein, the parties hereto hereby agree, as follows:
1.Amendments to Section 1.1.
a)
The definition of “Class A Member Capital Contribution Commitment” is hereby
amended by deleting the figure “150,000,000” and replacing it with
“$100,000,000”.



b)
The definition of “Flip Point” is hereby amended by deleting the words “Target
IRR” and replacing them with “Weighted Average Target IRR”.



c)
The definition of “Target IRR” is hereby deleted in its entirety and replaced
with the following: ‘“Target IRR’ means, with respect to a Phase I Fund Company
Investment, an After-Tax IRR of [***] and [***] percent ([***]%) and, with
respect to a Phase II Fund Company Investment, an After-Tax IRR of [***] and
[***] percent ([***]%).”



d)
The following definition of “Phase I Fund Company Investment” is hereby added:
‘“Phase I Fund Company Investment’ means any Class A Capital Contribution Amount
made to a Fund Company that is funded using the first $44,319,577 of the Class A
Member Capital Contribution Commitment.”





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




e)
The following definition of “Phase II Fund Company Investment” is hereby added:
‘“Phase II Fund Company Investment’ means any Class A Capital Contribution
Amount made to a Fund Company that is not a Phase I Fund Company Investment.”



f)
The following definition of “Weighted Average Target IRR” is hereby added:
‘“Weighted Average Target IRR’ means the average of the Target IRRs for the Fund
Companies, weighted by the Company's total capital contributions to each such
Fund Company as a percentage of the Company's total capital contributions to all
Fund Companies as of the date the calculation is made.”



2.Effect of Amendment. Except as amended by this Amendment, the A&R LLC
Agreement remains in full force and effect. All references to the A&R LLC
Agreement in any other agreement or document shall hereinafter be deemed to
refer to the A&R LLC Agreement as amended by this Amendment.
3.Miscellaneous. The provisions set forth in Sections 13.3, 13.4 and 13.10 of
the A&R LLC Agreement shall be applicable to this Amendment mutatis mutandis and
to the full extent necessary shall be deemed to be incorporated herein.


[Signature Pages Follow.]






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.


CLASS B MEMBER:
NRG RESIDENTIAL SOLAR SOLUTIONS LLC
By:
/s/ Scott Son    
Name:    Scott Son
Title:    Senior Vice President

Address:    211 Carnegie Center
Princeton, NJ 08540
Attention:    Office of the General Counsel
Phone:    609-524-4500
Fax:    609-524-4501
Email:    ogc@nrg.com






[Signature page to Amendment No. 1 to A&R LLC Agreement of NRG RPV Holdco 1 LLC]
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






CLASS A MEMBER:
NRG YIELD RPV HOLDING LLC


By:
/s/ Kirkland Andrews    
Name:    Kirkland Andrews
Title:    EVP & Chief Financial Officer

Address:    211 Carnegie Center
Princeton, NJ 08540
Attention:    Office of the General Counsel
Phone:    609-524-4500
Fax:    609-524-4501
Email:    ogc@nrg.com
    


[Signature page to Amendment No. 1 to A&R LLC Agreement of NRG RPV Holdco 1 LLC]
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.